DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 32-37, 39-44 and 46-53 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 10/19/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “a processor configured to receive microphone signals from each of the first microphone input and the second microphone input; pass the microphone signals through a first filter to remove low frequency components, producing first filtered microphone signals; combine the first filtered microphone signals to determine a first on ear status metric; pass the microphone signals comprising signals from each of the first microphone input and the second microphone input through a second filter to remove high frequency components, producing second filtered microphone signals; combine the second filtered microphone signals to determine a second on ear status metric; and combine the first on ear status metric with the second on ear status metric to determine the on ear status ofthe headset, wherein combining the first on ear status metric with the second on ear status metric comprises adding the metrics together, and comparing the result with a predetermined threshold” as shown in the independent claims 32 and 39.
Regarding claim 52, the prior arts of the record fail to disclose “a processor configured to receive microphone signals from each of the first microphone input and the second microphone input; pass the microphone signals through a first filter to remove low frequency components, 
Regarding claim 53, the prior arts of the record fail to disclose “a processor configured to receive microphone signals from each of the first microphone input and the second microphone input; pass the microphone signals through a first filter to remove low frequency components, producing first filtered microphone signals; combine the first filtered microphone signals to determine a first on ear status metric; pass the microphone signals comprising signals from each of the first microphone input and the second microphone input through a second filter to remove high frequency components, producing second filtered microphone signals; combine the second filtered microphone signals to determine a second on ear status metric; and combine the first on ear status metric with the second on ear status metric to determine the on ear status of the headset, wherein combining the second filtered signals comprises subtracting the second filtered signal derived from the microphone signal received from the first microphone from the second filtered signal derived from the microphone signal received from the second microphone”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.